Thornton, J., concurring:
I concur in the judgment, and for the most part in what is said in the opinion of McKee, J.; but I am of opinion that the right to change the mode of determining the rates to be charged for water furnished, remained in the Legislature, and was never alienated by the Act of 1858 or any other Act. The matter of fixing such rates is governmental, and formed no part of any contract with the (corporation) petitioner. The change therefore made by Section 1 of Article xiv. of the present Constitution, impaired no contract made with the corporation, and is not in conflict with any provision of the Constitution of the United States. The fixing of rates affects no right of property in or to the water furnished consumers. It takes no water from the corporation, and it deprives them of no right to sell water at fair rates. It is not to be presumed in advance, either as matter of law or fact, that the Board of Supervisors will not fix the rates as fairly and justly to all *10parties as any Commissioners selected under and in accordance with the provisions of the fourth section of the Act of 1858. A just and fair determination is all that is required or desired by any person or either party to the litigation. The Board is not required to make other than equitable determination in the matter submitted to it. We can not perceive that it can be maintained, that any right of property of the corporation is, or can be, affected by the change made by the present Constitution of the State.
In coming to this conclusion, I lay out of view any retention of power to the Legislature, as expressed in Article iv. of the Constitution of 1849. In the view I take of the case, it is unnecessary to invoke that section to sustain the conclusion reached. It may, however, fortify such conclusion. The view here expressed, is in accordance with what is said in Stone v. Mississippi, 101 U. S. Rep. 814.